Alexander, J.
(concurring in concurrence/dissent) — I agree with the concurrence/dissent of Justice Sanders. I choose to write specially because I wish to indicate that I am not unsympathetic with the Department of Ecology’s (DOE) claim that it lacks sufficient funds and, as a consequence, adequate staff to timely process the many water right applications that have been, and most likely will continue to be, filed with it. DOE has clearly been placed in a difficult situation and I feel confident that its failure to process these water right applications does not reflect a lack of dedication or any animus toward the applicants.
DOE’s defense of insufficient funds is, however, of little solace to Larry and Veralene Hillis, the applicants whose case is before us. The plain fact is that DOE has an obligation pursuant to ROW 90.03.290 to process water right applications. Despite the existence of this mandatory duty, it has not acted on any of Mr. and Mrs. Hillis’s nine water right applications during the almost five years that have gone by since the applications were filed and the fees were paid. Further, DOE cannot even assure this court that it will act on these applications in the foreseeable future. In my judgment, this complete failure by DOE to timely fulfill its statutory obligation is oppressive and contrary to law and, as a result, is arbitrary and capricious conduct. Furthermore, even assuming that a lack of funding somehow excuses DOE’s failure to process the numerous applications that have been filed with it, DOE can hardly claim it lacked sufficient funds to process the nine applications that are the focus of the case before us.
*403DOE seems to suggest that a ruling in favor of these applicants would open the floodgates for similarly situated applicants to bring forth lawsuits to force compliance with the statute. While I am skeptical that this would occur, such a turn of events might focus appropriate attention on the issue and cause the Legislature to either provide DOE with adequate funds to meet its statutory obligations in a timely fashion or, in the alternative, amend the statute so as to relieve DOE of its statutory duty to perform this obligation.
The trial court’s order requiring DOE to investigate and process the nine applications filed by Mr. and Mrs. Hillis in a timely fashion should be affirmed.
Durham, C.J., concurs with Alexander, J.